824 F.2d 202
8 Employee Benefits Ca 2054
In Re JONES & LAUGHLIN RETIREMENT PLAN, and Pension BenefitGuaranty Corporation, Plaintiffs-Appellees,v.The LTV CORPORATION, as Administrator of the Jones &Laughlin Retirement Plan, Defendant-Appellee,Appeal of David H. MILLER and William W. Shaffer.
No. 1250, Docket 87-6104.
United States Court of Appeals,Second Circuit.
Argued May 20, 1987.Decided July 17, 1987.

R.A. King, Pittsburgh, Pa.  (Kenneth R. Bruce, Buchanan Ingersoll, Pittsburgh, Pa., Stuart Cotton, Mound Cotton & Wollan, New York City, of counsel), for appellants Miller and Shaffer.
Frank H. McCulloch, Sp. Counsel, Pension Benefit Guar. Corp., Washington, D.C.  (Gary M. Ford, Gen. Counsel, Lincoln Weed, Pension Benefit Guar. Corp., Washington, D.C., of counsel), for plaintiff-appellee Pension Benefit Guar. Corp.
Frank Cummings, Washington, D.C.  (LeBoeuf, Lamb, Leiby & MacRae, Washington, D.C., of counsel), for defendant-appellee LTV Corp.
Before VAN GRAAFEILAND, MESKILL and CARDAMONE, Circuit Judges.
PER CURIAM:


1
David Miller and William Shaffer appeal from a judgment entered in the United States District Court for the Southern District of New York, Owen, J., which denied their motion to stay and/or vacate a Consent Order previously signed by Judge Owen.  The Consent Order was submitted to Judge Owen by The LTV Corporation and LTV Steel Company, the administrators of the Jones & Laughlin Retirement Plan, and the Pension Benefit Guaranty Corporation (PBGC).  The Consent Order appointed PBGC to serve as statutory trustee of the plan and terminated it.


2
Appellants, participants in the plan, complain that, by approving the termination without affording them an opportunity to challenge the termination decision, the district court violated the notice and hearing provisions set forth in Title IV of the Employee Retirement Income Security Act of 1974, 29 U.S.C.A. Secs. 1301-1461 (West 1985 & Supp.1987) (ERISA), as amended by the Single-Employer Pension Plan Amendments Act of 1986, Pub.L. No. 99-272, Title XI (1986).


3
In a companion appeal, we rejected the claim that ERISA entitles plan participants to pre-termination notice and hearings where, as here, PBGC and the plan administrator agree that a plan must be terminated.   See In re Jones & Laughlin Hourly Pension Plan, 824 F.2d 197, (2d Cir. 1987).  That decision controls this case as well.


4
Judgment affirmed.